Reasons for Allowance
	Claims 3, 6 and 9 are cancelled.
	Claims 1-2, 4-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art, either alone or in combination, discloses “a specification unit that collates collate height distribution data indicating a distribution of a height of plants that exist in a target region with predicted height data of a crop targeted for calculation of a vegetation index, and specify a region where the crop exists within the target region; and a vegetation index calculation unit that calculates the vegetation index of the crop that exists in the region specified by the specification unit, wherein the predicted height data of the crop is generated by performing growth simulation that uses a crop growth model, in a virtual field generated based on field information including at least one of weather information, soil information, crop information, crop growth information and agricultural management history information of a field.”  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665